DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Eklund et al. (US 2016/0153932 A1; “Eklund”) teach a sensor structure (figures 3 – 7;¶¶27 – 84) in electrical communication with a controller (e.g., with medical diagnostic devices (point-of-care applications), and food and chemical process monitoring devices; ¶¶43 and 56), the sensor structure comprising:
a semiconductor device structure comprising a bipolar junction transistor (BJT) including an emitter region (emitter region 145), a base region (p-region 125; the drain-drift region of the MOSFET is part of the base region of the BJT within the semiconductor substrate; ¶30), and a collector region (n-band region 120) arranged either in a lateral orientation or vertical orientation (¶¶59 and 64);
a reservoir (sample vessel 160) containing a liquid sample (e.g., an electrolyte 161); and
a sensing metallic film (e.g., metal layer 163 and sandwiched metal layers 165) formed in direct contact with the reservoir (160) and the semiconductor device (e.g., via the gate electrode 156; ¶73; figure 3),
wherein the sensing metallic film (metal layer 163; ¶72) provides a sensing surface capable of measuring change in charge density in proximity to the sensing metallic film, which can be correlated to a concentration of molecules of the liquid sample contained within the reservoir (160).
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a sensor in electrical communication with a controller, the sensor further comprising: a single sensing metallic film formed in direct contact with both the reservoir and the semiconductor device on opposed ends thereof, wherein the sensing metallic film provides a sensing surface for measuring change in charge density in proximity to the sensing metallic film, which is correlated to a concentration of molecules of the liquid sample contained within the reservoir.
Regarding claim 11, the cited prior art neither teaches nor fairly suggests a sensor in electrical communication with a controller, the sensor further comprising: a single sensing metallic film formed in direct contact with both the reservoir and a semiconductor device on opposed ends thereof, wherein the sensing metallic film provides a sensing surface for measuring change in charge density in proximity to the sensing metallic film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796